Citation Nr: 1824549	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease (IHD).  

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease and lung cancer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel



INTRODUCTION

The Veteran served from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

While the RO refers to the Veteran's claim for lung cancer as being reopened in the January 2018 rating decision, the Veteran was denied service connection for his lung cancer claim in a November 2013 rating decision.  The Veteran filed a timely Notice of Disagreement in December 2013, and his appeal was certified to the Board in July 2014.  Therefore, his appeal is still pending, and a new and material analysis is not required for his lung cancer claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.

REMAND

Having carefully reviewed the claims file, the Board finds that a remand is necessary.  An issuance of a Supplemental Statement of the Case (SSOC) is required.  The record shows that, following the certification of appeal to the Board in July 2014, the AOJ obtained a new VA examination for the Veteran's IHD in March 2018 and additional VA treatment records were submitted for both his IHD and lung cancer claim.  While the AOJ issued a rating decision March 2018, it did not provide the Veteran with an SSOC that addresses the evidence obtained or explains the actions taken.  An SSOC is required to ensure due process of law.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  There is no evidence in the record indicating that the Veteran or his representative has waived this right.  Therefore, the Board finds a remand is necessary for the issuance of an SSOC.  38 C.F.R. §§ 19.9, 19.31(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private and VA treatment records and associate them with the Veteran's electronic claims file. 

If the requested records do not exist or cannot be obtained, the electronic claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  After the above development, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).








_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



